Case 9:19-cv-81160-RS Document 1001 Entered on FLSD Docket 08/10/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:19-cv-81160-RS

  APPLE INC.,

                     Plaintiff,

         v.

  CORELLIUM, LLC,

                     Defendant.



         Pursuant to the Court’s Order at ECF No. 988, Plaintiff Apple Inc. conferred with
  Defendant Corellium, LLC both via telephone and via email on multiple occasions regarding the
  concise, non-argumentative statement of the case to be read to the jury in connection with voir
  dire. Despite the parties’ efforts, the parties have not reached agreement on a proposed statement.
  As such, the parties now submit their separate statements for the Court’s consideration.

                                         Apple’s Statement
         Apple proposes the statement regarding Apple’s DMCA claims the parties already agreed
  to in the proposed joint jury instructions. See ECF No. 889 at 25–26. That statement is as follows:
                 This is a civil case. The Plaintiff, Apple, claims the Defendant,
                 Corellium, developed and sells technology that violates two
                 provisions in a federal law called the Digital Millennium Copyright
                 Act, which I’ll refer to as the “DMCA.” Corellium denies that it
                 violates any portion of the DMCA. Corellium also raises several
                 defenses to Apple’s claims.
         Apple objects to Corellium’s proposed statement because it discusses Corellium’s defenses
  in an argumentative fashion, in contravention of the Court’s requirement for this statement.
                                       Corellium’s Statement
         Corellium proposes the following statement:
                 This is a civil case. The Plaintiff, Apple, claims the Defendant,
                 Corellium, developed and sells technology that violates two
                                                  1
Case 9:19-cv-81160-RS Document 1001 Entered on FLSD Docket 08/10/2021 Page 2 of 4




              provisions in a federal law called the Digital Millennium Copyright
              Act, which I’ll refer to as the “DMCA.” Corellium denies that it
              violates any portion of the DMCA. Apple must prove that Corellium
              violates the DMCA. Corellium also raises several defenses to
              Apple’s claims that Corellium must prove if Apple succeeds in
              proving its case. Corellium’s defenses include defenses that are
              available in the DMCA law itself, for instance that Corellium's
              product enables interoperability, as well as other defenses that are
              available to Corellium.




                                               2
Case 9:19-cv-81160-RS Document 1001 Entered on FLSD Docket 08/10/2021 Page 3 of 4




   Dated: August 10, 2021                           Respectfully Submitted,

   Michele D. Johnson*                              s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                             Martin B. Goldberg
   650 Town Center Drive, 20th Floor                Florida Bar No. 0827029
   Costa Mesa, CA 92626                             mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax              rdiaz@lashgoldberg.com
                                                    Emily L. Pincow
   Sarang Vijay Damle*                              Florida Bar. No. 1010370
   sy.damle@lw.com                                  epincow@lashgoldberg.com
   Elana Nightingale Dawson*                        LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                   100 Southeast Second Street
   LATHAM & WATKINS LLP                             Miami, FL 33131
   555 Eleventh Street NW, Suite 1000               (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel*
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice
                                 Attorneys for Plaintiff APPLE INC.




                                                3
Case 9:19-cv-81160-RS Document 1001 Entered on FLSD Docket 08/10/2021 Page 4 of 4




  Dated: August 10, 2021           Respectfully submitted,
                                   COLE, SCOTT & KISSANE, P.A.
                                   Counsel for Defendant CORELLIUM, LLC
                                   Esperante Building
                                   222 Lakeview Avenue, Suite 120
                                   West Palm Beach, Florida 33401
                                   Telephone (561) 612-3459
                                   Facsimile (561) 683-8977
                                   Primary e-mail: jonathan.vine@csklegal.com
                                   Primary e-mail: justin.levine@csklegal.com
                                   Primary e-mail: lizza.constantine@csklegal.com

                               By: s/ Justin B. Levine
                                   JONATHAN VINE
                                   Florida Bar. No.: 10966
                                   JUSTIN B. LEVINE
                                   Florida Bar No.: 106463
                                   LIZZA C. CONSTANTINE
                                   Florida Bar No.: 1002945

                                      and

                                   HECHT PARTNERS LLP
                                   Counsel for Defendant
                                   125 Park Ave, 25th Floor
                                   New York, NY 10017
                                   Tel: (212) 851-6821
                                   David L. Hecht pro hac vice
                                   Email: dhecht@hechtpartners.com
                                   Maxim Price pro hac vice
                                   Email: mprice@hechtpartners.com
                                   Lee Boyd pro hac vice
                                   Email:lboyd@hechtpartners.com

                                      and

                                   CONSTANTINE CANNON LLP
                                   Counsel for Defendant
                                   1001 Pennsylvania Ave, NW, Suite 130
                                   Washington, DC 20004
                                   Tel: (202) 204-3514
                                    Seth D. Greenstein pro hac vice
                                    Email: sgreenstein@constantinecannon.com




                                        4
